ILLINOIS OFFICIAL REPORTS
                                         Supreme Court




                               People v. Donelson, 2013 IL 113603




Caption in Supreme         THE PEOPLE OF THE STATE OF ILLINOIS, Appellee, v. CHARLES
Court:                     DONELSON, Appellant.



Docket No.                 113603


Filed                      March 21, 2013
Rehearing denied           May 28, 2013


Held                       Where a defendant who had entered into a fully negotiated plea
(Note: This syllabus       agreement for concurrent terms claimed that it was void because
constitutes no part of     consecutive sentences were required by statute, but where the maximum
the opinion of the court   term which the parties had originally intended was clear, it was proper to
but has been prepared      order a contract reformation on remand which would correct the parties’
by the Reporter of         mutual mistake by reconfiguring the sentences so as to impose
Decisions for the          consecutive terms which implemented that maximum sentence.
convenience of the
reader.)


Decision Under             Appeal from the Appellate Court for the First District; heard in that court
Review                     on appeal from the Circuit Court of Cook County, the Hon. Lawrence
                           Edward Flood, Judge, presiding.



Judgment                   Affirmed.
Counsel on                Michael J. Pelletier, State Appellate Defender, Alan D. Goldberg, Deputy
Appeal                    Defender, and Jessica D. Pamon, Assistant Appellate Defender, of the
                          Office of the State Appellate Defender, of Chicago, and Charles
                          Donelson, pro se, for appellant.

                          Lisa Madigan, Attorney General, of Springfield, and Anita Alvarez,
                          State’s Attorney, of Chicago (Alan J. Spellberg, Michelle Katz and
                          Sheilah O’Grady-Krajniak, Assistant State’s Attorneys, of counsel), for
                          the People.


Justices                  JUSTICE KARMEIER delivered the judgment of the court, with opinion.
                          Chief Justice Kilbride and Justices Freeman, Thomas, Garman, Burke,
                          and Theis concurred in the judgment and opinion.


                                            OPINION

¶1         In this appeal, we consider the proper remedy where the State and the defendant, parties
      to a fully negotiated plea agreement, are mutually mistaken as to the manner in which
      sentences of imprisonment must be served, but otherwise agree upon the maximum number
      of years to be served. Faced with this issue, the appellate court acknowledged that
      consecutive sentencing was statutorily mandated, and in that respect the concurrent
      sentencing structure of the parties’ plea agreement rendered defendant’s sentencing void.
      2011 IL App (1st) 092594, ¶ 9. However, the appellate court concluded that the plea
      agreement, “taken as a whole, is not contrary to statutory authority and thus not void,” insofar
      as sentences could be fashioned, within statutory constraints, to effectuate the parties’ intent,
      i.e., that the defendant “receive a total of 50 years’ imprisonment.” 2011 IL App (1st)
      092594, ¶ 18. Thus, the appellate court remanded this cause to the circuit court “to
      resentence defendant in accordance with both the plea agreement and the applicable
      statutes.” 2011 IL App (1st) 092594, ¶ 22. We allowed the defendant’s petition for leave to
      appeal (Ill. S. Ct. R. 315 (eff. Feb. 26, 2010)), and now affirm the judgment of the appellate
      court.

¶2                                      BACKGROUND
¶3         Defendant, Charles Donelson, was charged, in indictment number 98 CR 11525, with
      first degree murder, home invasion, residential burglary, and aggravated criminal sexual
      assault. Defendant was charged separately, in indictment number 98 CR 11527, with
      aggravated criminal sexual assault. The cases were consolidated and proceeded to a jury trial
      on January 30, 2001. After opening statements, and commencement of the State’s case in
      chief, the parties informed the court that they had reached a plea agreement.
¶4         The parties agreed that defendant would plead guilty to first degree murder and home

                                                -2-
       invasion, as charged in indictment number 98 CR 11525, and aggravated criminal sexual
       assault, under indictment number 98 CR 11527. It was further agreed that he would receive
       prison sentences of 55, 30 and 30 years, respectively, to be served concurrently.
¶5         The court admonished defendant regarding the rights he was giving up by pleading guilty.
       Defendant said he understood. The court advised defendant of the maximum sentences that
       could be imposed for each offense. Defendant again indicated he understood. The court
       confirmed that the proposed prison sentences—including a 55-year sentence of imprisonment
       for murder—met with defendant’s expectations. Upon inquiry by the court, defendant
       responded that no one had forced him to plead guilty and no promises had been made to him
       other than the stated terms of the plea agreement.
¶6         The defendant then stipulated that the facts as stated in the prosecutor’s opening
       statement would serve as the factual basis for the guilty plea. The court found a sufficient
       factual basis for the guilty plea and sentenced defendant in accordance with the parties’
       agreement.
¶7         On February 27, 2001, defendant filed a pro se motion to withdraw his guilty plea. On
       March 30, 2001, the circuit court denied the motion and defendant appealed. The State
       confessed error based on erroneous plea admonishments, and the appellate court remanded
       the case. People v. Donelson, No. 1-01-2127 (2002) (unpublished order pursuant to Supreme
       Court Rule 23).
¶8         On remand, defendant, by counsel, filed new motions in each case, “to withdraw the plea
       of guilty and vacate the sentence.” Ultimately, on May 22, 2003, defense counsel announced
       an agreement by which defendant would withdraw his motions in exchange for the State’s
       offer of a five-year sentence reduction on defendant’s first degree murder conviction. The
       prosecutor confirmed the agreed sentence reduction, and added, without objection or
       disagreement: “As part of [the] agreement *** the defendant would withdraw the previously
       mentioned motions and not litigate that issue any further.” The court questioned defendant
       as to his understanding of the agreement, and emphasized that only “one sentence” was being
       reduced, “first degree murder ***, the significant sentence, from 55 years to 50 years.”
       Defendant indicated he understood and expressed his satisfaction with his attorney’s
       performance. Pursuant to the parties’ new agreement, the circuit court reduced defendant’s
       55-year sentence for murder to 50 years. Defendant’s 30-year sentences were unaffected.
¶9         A little over two months after the parties’ May 2003 agreement, and the resulting
       reduction of defendant’s murder sentence, a docket entry, dated August 5, 2003,
       acknowledges receipt of yet another motion filed by defendant, this one for a further
       “reduction of sentence.” In his motion, defendant referenced only his 50-year sentence. A
       subsequent docket entry indicates the motion was heard and denied on August 8, 2003. A late
       notice of appeal, to which defendant subscribed, evinces defendant’s attempt to appeal from
       that judgment. He cited May 22, 2003, as the date of his sentence, and the only sentence
       specified as cause for concern was his 50-year sentence for murder. An entry of record, dated
       December 1, 2003, states: “Late Notice of Appeal Denied.”
¶ 10       Defendant filed a pro se postconviction petition on February 18, 2005. In that petition,
       defendant referenced only his 50-year sentence for murder. He generally asserted vague


                                                -3-
       claims of ineffective assistance of counsel, with equally amorphous flourishes of
       constitutional jargon; however, he did make one specific claim: “I was promised 30 years and
       I didn’t receive it. I was told by counsel that the State would allow me to file a reduction of
       sentence and if I like to file a withdraw motion of guilty plea, appeal the motion to reduce
       sentence.” A record sheet of the circuit clerk states that postconviction relief was “denied”
       on March 15, 2005. The relevant entries use the phrases “successive petition” and “frivolous
       and patently without merit.” In this portion of an obviously jumbled and fragmentary record
       on appeal, a partial transcript of a March 30, 2001, hearing appears, wherein defendant’s
       attorney as of that date told the judge she had offered the State 30 years in defendant’s plea
       negotiations, but the State had never offered defendant the opportunity to plead guilty to
       murder in exchange for 30 years. The prosecutor confirmed that, stating: “Absolutely not,
       Judge. In fact, this would have been a case where we had sought death.” This portion of the
       transcript bears a stamped filing date of February 18, 2005, suggesting that it was considered
       contemporaneously with defendant’s postconviction petition.
¶ 11       In a notice of appeal, file stamped April 26, 2005, defendant lists “murder-sexual assault”
       as the offenses of which he was convicted. The only sentence listed is defendant’s 50-year
       sentence of imprisonment. It is unclear what transpired on appeal. Docket entries indicate
       that an appellate court mandate was filed with the circuit court on January 3, 2007, and the
       appeal was dismissed, pursuant to “appellant’s motion” on January 11, 2007.
¶ 12       On April 23, 2009, defendant submitted, for filing, a pro se motion for leave to file a
       petition for relief from judgment, pursuant to section 2-1401(f) of the Code of Civil
       Procedure (735 ILCS 5/2-1401(f) (West 2008)), along with the petition itself. Defendant
       challenged various aspects of his guilty plea, suggesting that he received ineffective
       assistance of trial counsel, that the trial court failed to comply with Illinois Supreme Court
       Rule 604(d) (eff. July 1, 2006), and that his plea was involuntary. Although he claimed the
       judgment evincing his convictions and sentences was void for sundry reasons, improper
       concurrent sentencing was not one of them. The circuit court dismissed defendant’s petition
       on July 17, 2009. On July 27, 2009, defendant filed a motion to reconsider the dismissal of
       his petition for relief from judgment, which the circuit court denied on August 14, 2009. The
       ensuing notice of appeal identifies defendant’s “sentence” as “50 yrs. concurrent.”
¶ 13       On appeal, defendant contended that concurrent sentencing rendered his sentences and
       his plea void. 2011 IL App (1st) 092594, ¶ 7. As indicated at the outset of this opinion, the
       appellate court agreed that the sentencing structure was void, insofar as the sentences were
       ordered to run concurrently (2011 IL App (1st) 092594, ¶ 9); however, the court concluded
       that the parties’ agreement was not void, as the intent of the parties—that defendant serve
       an agreed number of years in prison—could be implemented by resentencing defendant “in
       accordance with both the plea agreement and the applicable statutes.” 2011 IL App (1st)
       092594, ¶¶ 18, 22. The appellate court so ordered.

¶ 14                                      ANALYSIS
¶ 15       Contrary to the position it took in the appellate court, the State now concedes that
       defendant’s concurrent sentences were improper. As the appellate court correctly observed:


                                                -4-
       “A conviction of aggravated criminal sexual assault (720 ILCS 5/12-14 (West 1998)) triggers
       mandatory consecutive sentences where the defendant is convicted of multiple offenses
       whether the offenses were committed during a single course of conduct (730 ILCS 5/5-8-4(a)
       (West 1998)) or whether the offenses were committed during separate courses of conduct
       (730 ILCS 5/5-8-4(b) (West 1998)). People v. Harris, 203 Ill. 2d 111, 116-17 (2003).” 2011
       IL App (1st) 092594, ¶ 9. A sentence, or portion thereof, that is not authorized by statute is
       void. People v. Thompson, 209 Ill. 2d 19, 23 (2004). Hence, the sentencing structure
       employed in defendant’s case renders his sentences void to the extent they were ordered to
       be served concurrently.
¶ 16        Defendant, with the refrain “void is void,” and the insistence that our recent decision in
       People v. White, 2011 IL 109616, controls the outcome here, contends that finding should
       end our inquiry, that this court should “vacate [defendant’s] plea, and remand the cause for
       further proceedings, during which [defendant] and the State can attempt to reach a new plea
       agreement or proceed to trial.” To that end, defendant suggests that he negotiated for specific
       sentences, that this was not a situation where he pled for a sentencing cap. Apparently unable
       to posit any additional arguments on his own behalf, defendant opines—anticipating and
       opposing implementation of the appellate court’s remedy—“the trial court should not be
       allowed to unilaterally modify the sentences and deprive the State of the benefit of its
       bargain, *** rather the plea should be withdrawn and the parties should be returned to their
       positions prior to imposition of the void sentence.”
¶ 17        The State argues that the appellate court’s remedy would give the defendant the essential
       term of his bargain—“a total period of incarceration of 50 years”—and, not surprisingly, the
       State appears to be unconvinced that withdrawal of defendant’s guilty plea would inure to
       its benefit. The State seems more concerned that it “would be prejudiced if it were forced to
       attempt to re-try the case more than 14 years after defendant committed first-degree murder
       and aggravated criminal sexual assault.” The State notes that “plea agreements, like all
       contracts, occasionally include mistakes of law or fact,” and suggests that the “equitable
       solution” reached by the appellate court in this case makes way for reformation of the parties’
       agreement in such a way as to give both parties the benefits of their bargain. We agree with
       the State.
¶ 18        This court has recognized that the plea-bargaining process, and negotiated plea
       agreements, are vital to, and highly desirable for, our criminal justice system. People v.
       Evans, 174 Ill. 2d 320, 325 (1996). Plea bargaining leads to prompt disposition of cases,
       preserves finite judicial and financial resources, and allows the State to focus its
       prosecutorial efforts where they are most needed. People v. Boyt, 109 Ill. 2d 403, 416 (1985).
       When properly administered, plea bargaining is to be encouraged. Evans, 174 Ill. 2d at 325.
       As we have frequently stated, and recently observed in People v. Hughes, 2012 IL 112817,
       ¶ 68, a plea agreement has often been compared to an enforceable contract, and this court has
       applied contract law principles in appropriate circumstances. See also People v. Absher, 242
Ill. 2d 77, 87-88 (2011); Evans, 174 Ill. 2d at 326-27.
¶ 19        Where a plea rests in any significant degree upon a promise or agreement of the
       prosecutor, so that it can be said to be part of the inducement or consideration for the plea,
       that feature of the agreement must be fulfilled. Hughes, 2012 IL 112817, ¶ 68. The principal

                                                -5-
       inquiry, in that respect, is whether the defendant has received the benefit of his bargain.
       Hughes, 2012 IL 112817, ¶ 69. Though rarely emphasized in this court’s jurisprudence, the
       other half of the contractual equation is the benefit of the bargain accruing to the State, a
       consideration that looms larger as the temporal gap between the commission of the offenses
       and attempts to withdraw the guilty plea widens.
¶ 20       Here, the defendant and the State were mistaken insofar as they believed that defendant
       could be sentenced to concurrent terms of imprisonment for murder, home invasion, and
       aggravated criminal sexual assault. However, pursuant to contract principles, contracting
       parties’ mutual mistake may be rectified by recourse to contract reformation (Czarobski v.
       Lata, 227 Ill. 2d 364, 371-72 (2008)), where they are in actual agreement and their true intent
       may be discerned (Wheeler-Dealer, Ltd. v. Christ, 379 Ill. App. 3d 864, 869 (2008)).
¶ 21       The State argues that defendant would receive the benefit of his bargain if, upon remand,
       he is resentenced to consecutive sentences totaling 50 years in prison. The appellate court’s
       disposition explained how that could be accomplished within the constraints of consecutive
       sentencing statutes (see 2011 IL App (1st) 092594, ¶ 18 (“defendant could properly receive
       a total of 50 years’ imprisonment in light of the sentencing ranges of 20 to 60 years for first
       degree murder and 6 to 30 years for the other two offenses”)) and it prescribed that remedy
       on remand.
¶ 22       The procedural history of this case does in fact indicate that defendant’s concern—apart
       from limiting his criminal convictions to three—was to set an upper limit on the time he
       would spend in prison. Defendant originally bargained for a 55-year sentence of
       imprisonment on his murder conviction, and 30-year sentences on his convictions for
       aggravated criminal sexual assault and home invasion. The 30-year sentences represented the
       maximum nonextended-term sentences for those offenses.
¶ 23       On February 27, 2001, defendant embarked upon the first of what would be successive
       attempts to withdraw his guilty plea and either reduce his “sentence” or vacate his sentences.
       When that first action resulted in an appellate court remand to the circuit court, defendant
       ultimately agreed to withdraw a motion to “withdraw the plea of guilty and vacate the
       sentence” in exchange for a five-year reduction of his lengthiest sentence, i.e., the sentence
       everyone believed would dictate defendant’s maximum term of incarceration. Defendant’s
       30-year sentences were unaffected. When—in contravention of the understanding that the
       sentence reduction would put an end to the litigation—defendant almost immediately filed
       another motion for “reduction of sentence,” defendant referenced only his 50-year sentence.
       When that proceeding came to naught, defendant’s 2005 resurrection of the matter via
       postconviction proceedings again referenced only his 50-year sentence. The record belied
       defendant’s allegation that he “was promised 30 years” and, in the end, defendant was denied
       postconviction relief. His notice of appeal from that judgment lists only one sentence of
       imprisonment—50 years. Finally, when defendant’s petition for relief from judgment was
       denied by the circuit court, and defendant appealed that ruling, the ensuing notice of appeal
       identified defendant’s “sentence” as “50 yrs. concurrent.”
¶ 24       In short, nothing in the defendant’s actions, or the procedural history of this case, evinces
       any concern over the two 30-year sentences defendant received. Most notably, when he


                                                 -6-
       negotiated for a reduction of his sentence, he did so only with respect to the greater sentence,
       the sentence everyone believed would determine the amount of time defendant would spend
       in prison. Clearly, that was defendant’s concern in negotiations, from start to finish.
¶ 25       Defendant’s bald assertion that he negotiated for specific sentences—that this was not
       a situation where he pled for a sentencing cap—rings hollow. He has not identified any
       consequence attributable to the length of these shorter sentences in this context. At the time
       the parties negotiated the plea agreement, their understanding was that the 30-year sentences
       would run concurrently with the longer 55-year sentence, which was later reduced to 50
       years. Whether the lesser sentences were for six years, or 30, the parties clearly believed they
       would not affect the maximum amount of time defendant would spend in prison. Moreover,
       the lesser, 30-year, sentences for which he “negotiated” represented the maximum
       nonextended-term sentences for the attendant offenses. These were the “specific sentences”
       defendant sought for home invasion and aggravated criminal sexual assault. His conduct, in
       the course of this litigation, indicates they did not matter to him at all.
¶ 26       We turn to defendant’s misplaced reliance upon White. In White, defendant had not been
       properly admonished about the applicable sentencing range when he entered into a plea
       agreement with the State, nor could the prison term to which he agreed be legally imposed,
       as it was inconsistent with statutory mandates. When White entered into a plea agreement
       for 28 years’ imprisonment, he was correctly advised of the sentencing range for first degree
       murder—20 to 60 years’ imprisonment—however he was not told about the mandatory 15-
       year enhancement for use of a firearm. See 730 ILCS 5/5-8-1(a)(1)(d)(i) (West 2004). As this
       court noted, because of the mandatory sentencing enhancement, “defendant was subject to
       the mandatory minimum sentence of 35 years’ imprisonment, which is more than the 28
       years he received.” White, 2011 IL 109616, ¶ 19. Thus, the inadequate admonishment led to
       a sentence that could not stand as it was inconsistent with statutory requirements. In short,
       the plea agreement could not be implemented as White could not receive the 28-year
       sentence for which he bargained. Given those circumstances, this court ordered the cause
       “remanded to the circuit court with directions to allow defendant to withdraw his guilty plea
       and proceed to trial, if he chooses.” White, 2011 IL 109616, ¶ 31.
¶ 27       The obvious differences are these: (1) this defendant does not claim that he was
       improperly admonished regarding sentencing ranges for individual sentences when he agreed
       to a 50-year sentence; (2) defendant’s sentence can be reconfigured, consistently with
       statutory mandates, in such a way as to give him the benefit of his bargain.
¶ 28       When a defendant’s guilty plea “ ‘rests in any significant degree on a promise or
       agreement of the prosecutor, so that it can be said to be part of the inducement or
       consideration, such promise must be fulfilled.’ ” Hughes, 2012 IL 112817, ¶ 68 (quoting
       Santobello v. New York, 404 U.S. 257, 262 (1971)). Here, it can and will be fulfilled.
¶ 29       For the foregoing reasons, we affirm the judgment of the appellate court, remanding this
       cause to the circuit court with directions that the court resentence defendant in accordance
       with both the plea agreement and applicable statutes.

¶ 30      Affirmed.

                                                 -7-